VOLLIEN V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-03-398-CR





FLOYD FRANK-VOLLIEN, JR.	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 362
ND
 DISTRICT COURT OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Floyd Frank-Vollien, Jr. attempts to appeal from the trial court’s judgment revoking his deferred adjudication community supervision, adjudicating his guilt for the offense of aggravated sexual assault, and sentencing him to eight years’ confinement.  On September 8, 2003, the trial court signed a certification of appellant’s right to appeal, which was also signed by appellant’s counsel.  
See
 
Tex. R. App. P.
 25.2(a)(2).  The certificate states that this case “is a plea-bargain case, and the defendant has NO right of appeal” and that “the defendant has waived the right of appeal.”  Appellant filed a pro se notice of appeal on October 2, 2003.

On October 6, we notified appellant that the certification indicating that he had no right to appeal and had waived the right to appeal had been filed in this court and that we would dismiss this appeal unless appellant or any party filed a response showing grounds for continuing the appeal.  Appellant’s response indicates that his appeal is based on ineffective assistance of counsel and new information and evidence showing his innocence.  Appellant does not refute that he waived his right to appeal.

A valid waiver of appeal will prevent a defendant from appealing without the trial court’s consent.  
Monreal v. State
, 99 S.W.3d 615, 622 (Tex. Crim. App. 2003).  Accordingly, we dismiss the appeal.  
See
 
Tex. R. App. P.
 25.2(d), 43.2(f).



PER CURIAM



PANEL D: LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED: November 20, 2003

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.